Battle, J. The indictment against the defendant is based on section 1541 of Sandels & Hill’s Digest, which is as follows : “If any person shall maliciously or contemptuously disturb or disquiet any congregation * * * * by profanely swearing or using indecent gestures, or threatening language, or committing any violence of any kind to or upon any person so assembled, or by using' any language, or acting in any manner that is calculated to disquiet, insult, or interrupt said congregation, he shall, upon conviction thereof, be fined in any sum not less than twenty nor more than fifty dollars.” This section is a consolidation of two acts of the general assembly, the first of which makes it an offense to maliciously or contemptuously disturb a religious congregation by profanely swearing, or using indecent gestures, or threatening language, or committing-any violence of any kind to or upon any person so assembled.” Finding that many disturbances which are contrary to good morals are not embraced in this act, the legislature enlarged its scope, and by a second act, of which section 1541 of Sandels & Hill’s Digest is in part composed, made public offenses of all malicious or contemptuous disturbances of congregations assembled for religious worship or the transactions of church business which are caused “by using any language or acting in any manner that is calculated to disquiet, insult, or interrupt said congregations.” (Act Jan. 10, 1857). State v. Hinson, 31 Ark. 638. To constitute an offense under the second act there must be a disturbance; the disturbance must be caused by language or acts; and the language or acts must be calculated to disquiet, insult, or interrupt the congregation. To accuse a person of an offense under it, it is not sufficient to allege that a religious congregation was maliciously or contemptuously disturbed by him, but, in order to complete the offense, it must be further shown that the disturbance was caused by using language or acting in a manner calculated to produce such a result. State v. Hinson, 31 Ark. 638. The indictment under consideration is based on the second act. It alleges that the defendant maliciously and contemptuously disturbed a religious congregation by “laughing and talking, and putting his head in the lap of William Shute, and making remarks upon a sermon as it was being delivered.” It alleges that the disturbance was made and the conduct or acts which caused it, but does not show in any manner that the acts or conduct was calculated to produce it. In this it is fatally defective. “For an indictment upon a statute must state all the circumstances which constitute the statutory offense, no case being brought by construction within a statute unless it is completely within its words.” Wood v. State, 47 Ark. 488. “It is not indeed necessary that the words of the statute should be precisely followed. Words of equivalent import, or more extensive signification, which necessarily include the words of the statute, may be substituted.” Wood v. State, 47 Ark. 488. The demurrer to the indictment was properly sustained, and the judgment of the circuit court is affirmed.